
	
		I
		111th CONGRESS
		1st Session
		H. R. 2189
		IN THE HOUSE OF REPRESENTATIVES
		
			April 30, 2009
			Mr. Wilson of South
			 Carolina (for himself and Mr.
			 Ellsworth) introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To prevent abuse of Government charge
		  cards.
	
	
		1.Short titleThis Act may be cited as the
			 Government Charge Card Abuse
			 Prevention Act of 2009.
		2.Management of purchase cards
			(a)Required safeguards and internal
			 controlsThe head of each
			 executive agency that issues and uses purchase cards and convenience checks
			 shall establish and maintain safeguards and internal controls to ensure the
			 following:
				(1)There is a record in each executive agency
			 of each holder of a purchase card issued by the agency for official use,
			 annotated with the limitations on single transactions and total transactions
			 that are applicable to the use of each such card or check by that purchase
			 cardholder.
				(2)Each purchase cardholder and individual
			 issued a convenience check is assigned an approving official other than the
			 cardholder with the authority to approve or disapprove transactions.
				(3)The holder of a purchase card and each
			 official with authority to authorize expenditures charged to the purchase card
			 are responsible for—
					(A)reconciling the charges appearing on each
			 statement of account for that purchase card with receipts and other supporting
			 documentation; and
					(B)forwarding such reconciliation to the
			 certifying official in a timely manner to enable the certifying official to
			 ensure that the Federal Government ultimately pays only for valid
			 charges.
					(4)Any disputed purchase card charge, and any
			 discrepancy between a receipt and other supporting documentation and the
			 purchase card statement of account, is resolved in the manner prescribed in the
			 applicable governmentwide purchase card contract entered into by the
			 Administrator of General Services and in accordance with all laws and executive
			 agency regulations.
				(5)Payments on purchase card accounts are made
			 promptly within prescribed deadlines to avoid interest penalties.
				(6)Rebates and refunds based on prompt
			 payment, sales volume, or other actions by the agency on purchase card accounts
			 are reviewed for accuracy and properly recorded as a receipt to the agency that
			 pays the monthly bill.
				(7)Records of each purchase card transaction
			 (including records on associated contracts, reports, accounts, and invoices)
			 are retained in accordance with standard Government policies on the disposition
			 of records.
				(8)Periodic reviews are performed to determine
			 whether each purchase cardholder has a need for the purchase card.
				(9)Appropriate training regarding the proper
			 use of purchase cards is provided to each purchase cardholder in advance of
			 being issued a purchase card and periodically thereafter and to each official
			 with responsibility for overseeing the use of purchase cards issued by an
			 executive agency in advance of assuming such oversight duties and periodically
			 thereafter.
				(10)The executive agency has specific policies
			 regarding the number of purchase cards issued by various component
			 organizations and categories of component organizations, the credit limits
			 authorized for various categories of cardholders, and categories of employees
			 eligible to be issued purchase cards, and that those policies are designed to
			 minimize the financial risk to the Federal Government of the issuance of the
			 purchase cards and to ensure the integrity of purchase cardholders.
				(11)The executive agency utilizes effective
			 systems, techniques, and technologies to prevent or identify fraudulent
			 purchases.
				(12)The executive agency invalidates the
			 purchase card of each employee who—
					(A)ceases to be employed by the agency,
			 immediately upon termination of the employment of the employee; or
					(B)transfers to another unit of the agency
			 immediately upon the transfer of the employee unless the agency determines that
			 the units are covered by the same purchase card authority.
					(13)The executive agency takes steps to recover
			 the cost of any erroneous, improper, or illegal purchase made with a purchase
			 card or convenience check by an employee, including, as necessary, through
			 salary offsets.
				(b)Guidance on management of purchase
			 cardsNot later than 180 days
			 after the date of the enactment of this Act, the Director of the Office of
			 Management and Budget shall review the existing guidance and, as necessary,
			 prescribe additional guidance governing the implementation of the safeguards
			 and internal controls required by subsection (a) by executive agencies.
			(c)Penalties for violations
				(1)In generalThe head of each executive agency shall
			 provide for appropriate adverse personnel actions or other punishment to be
			 imposed in cases in which employees of the agency violate agency policies
			 implementing the guidance required by subsection (b) or make improper,
			 erroneous, or illegal purchases with purchase cards or convenience
			 checks.
				(2)DismissalPenalties prescribed for employee misuse of
			 purchase cards or convenience checks shall include dismissal of the employee,
			 as appropriate.
				(3)Reports on
			 violationsThe guidance prescribed under subsection (b) shall
			 direct each head of an executive agency with more than $10,000,000 in purchase
			 card spending annually, and each Inspector General of such an executive agency
			 on a semiannual basis, to submit to the Director of the Office of Management
			 and Budget a joint report on violations or other actions covered by paragraph
			 (1) by employees of such executive agency. At a minimum, the report shall set
			 forth the following:
					(A)A description of
			 each violation.
					(B)A description of
			 any adverse personnel action, punishment, or other action taken against the
			 employee for such violation.
					(d)Risk assessments and auditsThe Inspector General of each executive
			 agency shall—
				(1)conduct periodic assessments of the agency
			 purchase card or convenience check programs to identify and analyze risks of
			 illegal, improper, or erroneous purchases and payments in order to develop a
			 plan for using such risk assessments to determine the scope, frequency, and
			 number of periodic audits of purchase card or convenience check
			 transactions;
				(2)perform analysis or audits as necessary, of
			 purchase card transactions designed to identify—
					(A)potentially illegal, improper, erroneous,
			 and abusive uses of purchase cards;
					(B)any patterns of such uses; and
					(C)categories of purchases that could be made
			 by means other than purchase cards in order to better aggregate purchases and
			 obtain lower prices (excluding transactions made under card-based strategic
			 sourcing arrangements);
					(3)report to the head of the executive agency
			 concerned on the results of such analysis or audits; and
				(4)report to the Director of the Office of
			 Management and Budget on the implementation of recommendations made to the head
			 of the executive agency to address findings of any analysis or audit of
			 purchase card and convenience check transactions or programs for compilation
			 and transmission by the Director to Congress and the Comptroller
			 General.
				(e)Definition of executive
			 agencyIn this section, the
			 term executive agency has the meaning given such term in section
			 4(1) of the Office of Federal Procurement Policy Act (41 U.S.C. 403(1)), except
			 as provided under subsection (f)(1).
			(f)Relationship to Department of Defense
			 purchase card regulations
				(1)In generalThe requirements
			 of subsections (a) through (d) shall not apply to the Department of
			 Defense.
				(2)Conforming
			 amendmentsSection 2784 of title 10, United States Code, is
			 amended—
					(A)in subsection (b),
			 by adding at the end the following new paragraphs:
						
							(11)That each
				purchase cardholder and individual issued a convenience check is assigned an
				approving official other than the cardholder with the authority to approve or
				disapprove transactions.
							(12)That the
				Department of Defense utilizes effective systems, techniques, and technologies
				to prevent or identify fraudulent purchases.
							(13)That the
				Department of Defense takes appropriate steps to invalidate the purchase card
				of each employee who—
								(A)ceases to be
				employed by the Department of Defense, immediately upon termination of the
				employment of the employee; or
								(B)transfers to
				another unit of the Department of Defense immediately upon the transfer of the
				employee unless the Secretary of Defense determines that the units are covered
				by the same purchase card authority.
								(14)That the
				Department of Defense takes appropriate steps to recover the cost of any
				erroneous, improper, or illegal purchase made with a purchase card or
				convenience check by an employee, including, as necessary, through salary
				offsets.
							(15)That the
				Inspector General of the Department of Defense conducts periodic assessments of
				purchase card or convenience check programs to identify and analyze risks of
				illegal, improper, or erroneous purchases and payments and uses such risk
				assessments to develop appropriate recommendations for corrective
				actions.
							;
				and
					(B)by adding at the
			 end the following new subsection:
						
							(d)Semiannual
				reportThe Secretary of Defense and the Inspector General of the
				Department of Defense shall submit to the Director of the Office of Management
				and Budget on a semiannual basis a joint report on illegal, improper, or
				erroneous purchases and payments made with purchase cards or convenience checks
				by employees of the Department of Defense. At a minimum, the report shall
				include the following:
								(1)A description of
				each violation.
								(2)A description of
				any adverse personnel action, punishment, or other action taken against the
				employee for such violation.
								(3)A description of
				actions taken by the Department of Defense to address recommendations made to
				address findings arising out of risk assessments and audits conducted pursuant
				to this
				section.
								.
					3.Management of travel cardsSection 2 of the Travel and Transportation
			 Reform Act of 1998 (Public Law 105–264; 5 U.S.C. 5701 note) is amended by
			 adding at the end the following new subsection:
			
				(h)Management of travel charge cards
					(1)Required safeguards and internal
				controlsThe head of each
				executive agency that has employees that use travel charge cards shall
				establish and maintain the following internal control activities to ensure the
				proper, efficient, and effective use of such travel charge cards:
						(A)There is a record in each executive agency
				of each holder of a travel charge card issued on behalf of the agency for
				official use, annotated with the limitations on amounts that are applicable to
				the use of each such card by that travel charge cardholder.
						(B)Rebates and refunds based on prompt
				payment, sales volume, or other actions by the agency on travel charge card
				accounts are monitored for accuracy and properly recorded as a receipt of the
				agency that employs the cardholder.
						(C)Periodic reviews are performed to determine
				whether each travel charge cardholder has a need for the travel charge
				card.
						(D)Appropriate training is provided to each
				travel charge cardholder and each official with responsibility for overseeing
				the use of travel charge cards issued by an executive agency.
						(E)Each executive agency has specific policies
				regarding the number of travel charge cards issued for various component
				organizations and categories of component organizations, the credit limits
				authorized for various categories of cardholders, and categories of employees
				eligible to be issued travel charge cards, and designs those policies to
				minimize the financial risk to the Federal Government of the issuance of the
				travel charge cards and to ensure the integrity of travel charge
				cardholders.
						(F)Each executive agency ensures its
				contractual arrangement with each servicing travel charge card issuing
				contractor contains a requirement to evaluate the creditworthiness of an
				individual before issuing that individual a travel charge card, and that no
				individual be issued a travel charge card if that individual is found not
				creditworthy as a result of the evaluation (except that this paragraph shall
				not preclude issuance of a restricted use travel charge card or pre-paid card
				when the individual lacks a credit history or has a credit score below the
				minimum credit score established by the Office of Management and Budget). The
				Director of the Office of Management and Budget shall establish a minimum
				credit score for determining the creditworthiness of an individual based on
				rigorous statistical analysis of the population of cardholders and historical
				behaviors. Notwithstanding any other provision of law, such evaluation shall
				include an assessment of an individual’s consumer report from a consumer
				reporting agency as those terms are defined in section 603 of the
				Fair Credit Reporting Act.
						(G)Each executive agency utilizes effective
				systems, techniques, and technologies to prevent or identify improper
				purchases.
						(H)Each executive agency ensures that the
				travel charge card of each employee who ceases to be employed by the agency is
				invalidated immediately upon termination of the employment of the
				employee.
						(I)Each executive agency utilizes, where
				appropriate, direct payment to the holder of the travel card contract.
						(2)Guidance on management of travel charge
				cardsNot later than 180 days
				after the date of the enactment of this Act, the Director of the Office of
				Management and Budget shall review the existing guidance and, as necessary,
				prescribe additional guidance for executive agencies governing the
				implementation of the requirements in paragraph (1).
					(3)Penalties for violations
						(A)In generalConsistent with the guidance prescribed
				under paragraph (2), each executive agency shall provide for appropriate
				adverse personnel actions to be imposed in cases in which employees of the
				executive agency fail to comply with applicable travel charge card terms and
				conditions or applicable agency regulations or commit fraud with respect to a
				travel charge card, including removal in appropriate cases.
						(B)Reports on
				violationsThe guidance prescribed under paragraph (2) shall
				require each head of an executive agency with more than $10,000,000 in travel
				card spending annually, and each inspector general of such an executive agency,
				on a semiannual basis, to submit to the Director of the Office of Management
				and Budget a joint report on violations or other actions covered by
				subparagraph (A) by employees of such executive agency. At a minimum, the
				report shall set forth the following:
							(i)A description of
				each violation.
							(ii)A description of
				any adverse personnel action, punishment, or other action taken against the
				employee for such violation or other action.
							(4)Risk assessments and auditsThe inspector general of each executive
				agency shall—
						(A)conduct periodic assessments of the agency
				travel charge card program and associated internal controls to identify and
				analyze risks of illegal, improper, or erroneous travel charges and payments in
				order to develop a plan for using such risk assessments to determine the scope,
				frequency, and number of periodic audits of travel charge card
				transactions;
						(B)perform periodic analysis and audits, as
				appropriate, of travel charge card transactions designed to identify
				potentially improper, erroneous, and illegal uses of travel charge
				cards;
						(C)report to the head of the executive agency
				concerned on the results of such analysis and audits; and
						(D)report to the Director of the Office of
				Management and Budget on the implementation of recommendations made to the head
				of the executive agency to address findings of any analysis or audit of travel
				charge card transactions or programs for compilation and transmission by the
				Director to Congress and the Comptroller General.
						(5)DefinitionsIn this subsection:
						(A)The term executive agency
				means an agency as that term is defined in subparagraphs (A) and (B) of section
				5701(1) of title 5, United States Code.
						(B)The term travel charge card
				means any Federal contractor-issued travel charge card that is individually
				billed to each
				cardholder.
						.
		4.Management of centrally billed
			 accounts
			(a)Required internal controls for centrally
			 billed accountsThe head of
			 an executive agency that has employees who use a travel charge card that is
			 billed directly to the United States Government shall establish and maintain
			 the following internal control activities:
				(1)Items submitted on an employee's travel
			 voucher shall be compared with items paid for using a centrally billed account
			 on any related travel to ensure that an employee is not reimbursed for an item
			 already paid for by the United States Government through a centrally billed
			 account.
				(2)The executive agency shall dispute
			 unallowable and erroneous charges and track the status of the disputed
			 transactions to ensure appropriate resolution.
				(3)The executive agency shall submit requests
			 to servicing airlines for refunds of fully or partially unused tickets, when
			 entitled to such refunds, and track the status of unused tickets to ensure
			 appropriate resolution.
				(b)GuidanceNot later than 180 days after the date of
			 the enactment of this Act, the Director of the Office of Management and Budget
			 shall review the existing guidance and, as necessary, prescribe additional
			 guidance for executive agencies implementing the requirements of subsection
			 (a).
			5.ConstructionNothing in this Act shall be construed to
			 excuse the head of an executive agency from the responsibilities set out in
			 section 3512 of title 31, United States Code, or in the Improper Payments Act
			 of 2002 (31 U.S.C. 3321 note).
		
